           Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
QUEEN NAJA,                                      :    Civil No. 1:20-CV-02028
                                                 :
                Appellant,                       :
                                                 :
                v.                               :
                                                 :
UNITED STATES TRUSTEE,                           :
                                                 :
                Appellee.                        :    Judge Jennifer P. Wilson

                                      MEMORANDUM
         This is an appeal from an order filed by the United States Bankruptcy Court

for the Middle District of Pennsylvania dismissing self-represented Appellant

Queen Naja’s (“Naja”) bankruptcy petition. 1 Before the court are the merits of the

appeal and nine motions filed by Naja. Many of the motions seek to have the court

bypass the merits of the appeal and award relief based on the underlying

bankruptcy filing. These motions have not been briefed by Naja. Because the

court finds Naja’s appeal meritless, the court will deny the appeal and affirm the

bankruptcy court’s order.

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         On October 5, 2020, Naja, a self-represented litigant, filed an involuntary

Chapter 7 bankruptcy petition on behalf of Royal Heirs Bank & Trust against




1
    The underlying bankruptcy case is located at docket number 1:20-bk-2954.


                                                1
           Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 2 of 10




alleged debtor Brian Charles Denton,2 listing the alleged debt as $100,000,3 which

the petition indicates is primarily consumer debt. (Doc. 8-2, pp. 1−3.)4 The

petition was signed by Queen Naja on behalf of the petitioner, Royal Heirs Bank &

Trust, and listed an address of 2159 White Street, Suite 3-269, York, Pennsylvania

17404 for the petitioner and its purported representative. (Id. at 4.)

         On October 5, 2020, the bankruptcy court issued an order to show cause why

the petitioner’s case “should not be immediately dismissed for failure to comply

with the conditions of 11 U.S.C. § 303(b)[.]” (Doc. 9, p. 5.) The next day, on

October 6, 2020, the petitioner, through Naja, signed a motion to amend the

petition to add two additional petitioning creditors, Royal Heirs Family Trust and

the Naja Talibah Zahir Trust, both of which listed the same mailing address as




2
  The court notes that Denton is an associate district court judge sitting in Prince George County,
Maryland. See Maryland Manual On-line, District Court of Maryland,
https://msa.maryland.gov/msa/mdmanual/32dc/html/msa16943.html (last visited Mar. 4, 2021);
(see also Doc. 9, pp. 34−35.) Indeed, the address listed for Denton is 14734 Main Street, Upper
Marlboro, Maryland 20772, which is the address for the Prince George’s County courthouse
where Judge Denton sits. See Maryland Courts, Directory of Appellate, Circuit, District and
Orphans’ Courts, https://www.courts.state.md.us/courtsdirectory/princegeorges (last visited Mar.
4, 2021); (see also Doc. 9, pp. 34−35).
3
  The court notes that the amount of the alleged debt appears as several different figures
throughout the record. For example, while the petition lists the alleged debt as $100,000, the
purported UCC financing statement attached to the petition (dated October 4, 2020, the day
before the involuntary Chapter 7 case was filed) lists the alleged debt as $5 billion plus $25,000
in “administrative fees,” and Naja’s notice of appeal lists the alleged debt as over $10 trillion.
(Doc. 8-2, pp. 3, 5; Doc. 1, p. 5.)
4
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.


                                                 2
        Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 3 of 10




Naja (2159 White Street, Suite 3-269, York, Pennsylvania 17404). (Doc. 8-6,

pp. 4−5.)

      On October 19, 2020, the United States Trustee filed a motion to dismiss the

petition, noting that the petitioners, “as either a trust or a private bank,” are

artificial entities which may “only appear in bankruptcy court through counsel.”

(Doc. 9, p. 10.) The Trustee also noted that “the improper filing of a pro se case by

an artificial entity is a nullity which cannot be cured by the subsequent appearance

of counsel for the entity.” (Id. at 11.) On October 22, 2020, the petitioners filed an

answer to the motion to dismiss, arguing that the Trustee’s motion should be

stricken from the record, but otherwise providing no substantive response. (Id. at

21.) A few days later, on October 25, 2020, the attorney general of Maryland, on

behalf of Judge Denton, filed a motion to dismiss the case for cause under 11

U.S.C. § 303(k), largely joining in the arguments of the Trustee, and noting that the

bankruptcy court lacked personal jurisdiction over Judge Denton. (Id. at 34−38.)

      On October 27, 2020, the bankruptcy court held a hearing, during which the

petitioners failed to appear via licensed counsel or to show cause why the petition

should not be dismissed. (Doc. 29.) The bankruptcy court also established that the

petitioners, Royal Heirs Bank & Trust, Royal Heirs Family Trust, and Naja Talibah

Zahir Trust, are in fact private trusts. (Id. at 6, 11, 17, 43.) Moreover, the

bankruptcy court found that these private trusts were represented only by


                                            3
       Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 4 of 10




“attorney-in-fact,” trustee, and alleged beneficiary, Queen Naja, an individual

unlicensed to practice law in the Commonwealth of Pennsylvania or in the Middle

District. (Id. at 10, 15, 17−18, 43.) Thereafter, on October 29, 2020, the

bankruptcy court issued an order granting the motion to dismiss the petition with

prejudice, holding that the petitioner “is barred from filing any new petitions in the

United States Bankruptcy Court for the Middle District of Pennsylvania unless

represented by counsel licensed to practice in this Court.” (Doc. 1-2, p. 1.)

      On November 2, 2020, Naja filed a notice of appeal of this order, arguing

that petitioners should have been afforded the opportunity to cure the defect and

seek licensed counsel, that the bankruptcy court “showed bad faith” by proceeding

with the hearing without affording petitioners the opportunity to seek licensed

counsel, and that the bankruptcy court should have reached the merits of the

petition. (Doc. 1.) Shortly after the notice of appeal was filed, Naja filed three

motions: a motion for default judgment, a motion for leave to appear, and a motion

to strike appearance which requested, inter alia, that this court reach the merits of

the underlying bankruptcy case. (Docs. 2, 3, 4.) Naja has continued to file

motions which largely seek similar relief. Indeed, a total of nine motions are

currently pending in this appeal. (Docs. 2, 3, 4, 19, 20, 21, 26, 28, 31.) However,

because Naja has not filed a brief in support of any of these motions as required by




                                           4
        Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 5 of 10




Local Rule 7.5, the court deems these motions withdrawn and will not address

them further.

      On December 1, 2020, both parties filed copies of the designated record

from the bankruptcy court. (Docs. 8, 9.) Thereafter, on December 2, 2020, the

court issued an order setting a briefing schedule for the appeal in this case in which

the court noted that all briefs must comply with Federal Rules of Bankruptcy

Procedure 8014, 8015, and 8018. (Doc. 10.) Naja filed a brief in support of the

appeal on December 7, 2020. (Doc. 11.) The Trustee timely filed its brief on

January 6, 2021. (Doc. 24.) Finally, the transcript of the October 27, 2020

bankruptcy court hearing was transmitted on January 12, 2021. (Doc. 29.) Thus,

the appeal is ripe for disposition.

                                      JURISDICTION

      The court has jurisdiction under 28 U.S.C. § 158(a)(1), which grants district

courts jurisdiction to hear appeals from final judgments, orders, and decrees of

bankruptcy courts.

                                STANDARD OF REVIEW

      The court reviews bankruptcy court decisions of law de novo. In re O’Brien

Envtl. Energy, Inc., 188 F.3d 116, 122 (3d Cir. 1999). The bankruptcy court’s

findings of fact will only be set aside if clearly erroneous. Fed. R. Bankr. P. 8013

(“Findings of fact, whether based on oral or documentary evidence, shall not be set



                                           5
         Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 6 of 10




aside unless clearly erroneous, and due regard shall be given to the opportunity of

the bankruptcy court to judge the credibility of the witnesses.”); In re O’Brien, 188

F.3d at 122.

                                          DISCUSSION

       In this case, Naja argues that her appeal should be granted because: (1)

petitioners should have been afforded the opportunity to cure the defect and seek

licensed counsel; and (2) the bankruptcy court “showed bad faith” by proceeding

with the hearing without affording petitioners the opportunity to seek licensed

counsel. 5 (Doc. 1.) The Trustee asserts that Naja has forfeited these issues

because Naja has failed to include any argument, authority, or citations to the

record in support of these issues as required by Federal Rule of Bankruptcy

Procedure 8014(a)(8), and therefore, the sole question on appeal is “whether the

bankruptcy court abused its discretion by dismissing [petitioners’ bankruptcy case]

for cause under 11 U.S.C. § 707(a), with a bar on subsequent filings by the

Petitioning Creditors unless they are represented by licensed counsel.” (Doc. 24,

pp. 12−13.) In addition, the Trustee posits that the appeal should be dismissed for


5
  Naja also argues that “the court must rule on relief to the Petitioner for the undisputed debt.”
(Doc. 1, p. 4.) The court, sitting as an appellate court in this case, does not have the ability to
grant this requested relief. The substance of Naja’s underlying bankruptcy case was untested and
unaddressed because of a fundamental procedural flaw—the petitioners’ failure to file the
petition through licensed counsel—which required dismissal of the petition. The court cannot
now award relief on this procedurally defunct bankruptcy petition. Many of Naja’s motions
requested the same relief. Thus, even if the court did not deem the motions withdrawn, the
requested relief could not be granted.


                                                6
        Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 7 of 10




failure to appeal the artificial entities’ interests through licensed counsel and

because there is evidence that Naja filed the involuntary petition in bad faith.6 (Id.

at 25−26.) In the alternative, the Trustee claims that the bankruptcy court’s order

should be affirmed because the record supports the dismissal of the petition under

11 U.S.C. § 707(a) for Naja’s failure to appear through licensed counsel. (Id.)

       As an initial matter, the court notes that the Trustee is correct that Naja has

failed to comply with Federal Rule of Bankruptcy Procedure 8014(a)(8) as

required by the federal rules and this court in its December 2, 2020 scheduling

order, wherein it stated that “Appellant shall file a brief in support of the appeal on

or before December 31, 2020 in compliance with Federal Rules of Bankruptcy

Procedure 8014, 8015, and 8018.” (Doc. 10.) Ordinarily, if this were a counseled

appeal, the court would decline to address these issues as abandoned. However,

out of an abundance of caution, and noting Naja’s status as a self-represented

litigant, the court will address the arguments.

       Turning to the merits of the appeal, it is well established that artificial

entities, including trusts, “may appear in the federal courts only through licensed

counsel.” Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201−02 (1993); see also



6
 The court notes that of the nine motions presently pending on the docket, a motion to dismiss is
not one of them. Therefore, while the court notes that the Trustee’s brief presents a veritable
smorgasbord of dismissal options for this appeal, the court will not address these arguments
because the court has not been presented with a motion to dismiss this appeal.


                                                7
         Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 8 of 10




Van De Berg v. Comm’r, 175 F. App’x 539, 541 (3d Cir. 2006). It is undisputed

that during the hearing on October 27, 2020, the bankruptcy court established that

petitioners Royal Heirs Family Trust, Royal Heirs Bank & Trust, and the Naja

Talibah Zahir Trust were indeed private trusts. It was further established that these

trusts were not represented by licensed counsel at any point during the life of the

bankruptcy case. Despite being on notice that licensed counsel was required based

on the show cause order, the Trustee’s motion to dismiss, and the bankruptcy court

hearing, Naja never made any attempt to secure licensed counsel, never notified

the bankruptcy court that she intended to seek licensed counsel, and never

requested a continuance so that she could seek licensed counsel on behalf of these

trusts. Moreover, Naja never objected to the bankruptcy court opting to proceed

with the October 27, 2020 hearing without affording her the opportunity to seek

licensed counsel on behalf of the trusts. 7 Because Naja never made these requests

of the bankruptcy court prior to filing her appeal, the court considers these issues

waived.


7
  Based on the Trustee’s motion to dismiss before the bankruptcy court, the court has doubts that
Naja could have cured this defect with the petition. (See Doc. 9, p. 11 (citing In re: Mann Realty
Associates, Inc., No. 1:17-bk-00080-RNO (M.D. Pa. Mar. 2, 2017) (granting the UST’s motion
to dismiss a pro se bankruptcy proceeding filed by an artificial entity despite the subsequent
appearance of counsel for the debtor); In re: Poconos Land, LLC, 343 B.R. 108, 113 (M.D. Pa
2005) (dismissing a bankruptcy case filed by a pro se artificial entity as “null and void”); In re:
Global Construction & Supply, Inc., 126 B.R. 573, 575 (E.D. Mo. 1991) (dismissing a
bankruptcy proceeding which was filed by a pro se corporate debtor finding that the subsequent
entry of appearance by an attorney for the corporate debtor did not cure the impermissible
filing)).)


                                                 8
       Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 9 of 10




      The bankruptcy court found that this procedural deficiency served as

sufficient grounds for dismissal pursuant to 11 U.S.C. § 707(a). The court finds no

error with this determination, noting from the Trustee’s brief and the bankruptcy

court hearing transcript that other courts have taken similar action. (See Doc. 24,

p. 35 (citing In re Castella Imports, Inc., No. 8-20-71868, 2020 WL 2121259, at *2

(E.D.N.Y. May 1, 2020) (dismissing involuntary chapter 7 case filed by artificial

entities not represented by licensed counsel); In re Abbington Partners, LLC, No.

14-80681, 2014 WL 3735736, at *2 (M.D.N.C. Jul. 18, 2014) (“Lack of legal

representation is grounds alone to dismiss a bankruptcy case brought by a

corporation in federal court.”); In re Poconos Land, LLC, 343 B.R. 108, 113 (M.D.

Pa. 2005) (dismissing chapter 11 cases filed by artificial entities not represented by

licensed counsel); In re ICLNDS Notes Acquisition, LLC, 259 B.R. 289, 294 (N.D.

Ohio 2001) (dismissing chapter 7 case filed by limited liability company not

represented by licensed counsel)).)

      Moreover, the court finds that the limiting language contained within the

bankruptcy court’s October 29, 2020 order, which prevents petitioners from filing

any new petitions absent representation from licensed counsel, wholly appropriate

in this case. The court notes that petitioners, through Naja, have filed a series of

involuntary bankruptcy petitions against a number of individuals and entities, some

of whom have required protective orders to avoid the negative credit implications



                                           9
       Case 1:20-cv-02028-JPW Document 33 Filed 03/08/21 Page 10 of 10




that accompany involuntary bankruptcy filings. See Royal Heirs Bank & Trust v.

Commonwealth Bankr. Appeal, No. 1:20-cv-1841; Royal Heirs Bank & Trust v.

Md. et al., No. 1:20-cv-1843; In re: Queen Naja Bankr. Appeal, No. 1:20-cv-2028;

In re: Queen Naja Bankr. Appeal, 1:20-cv-2037. As a result of these cases and

appeals, significant effort and resources have been expended, which could have

been avoided had petitioners filed their petitions with the assistance of licensed

counsel. Thus, in the future, it is appropriate to ensure that these entities obtain

licensed counsel to assist their navigation of the bankruptcy court.

                                    CONCLUSION

      For the foregoing reasons, Appellant’s appeal will be denied. (Doc. 1.) An

appropriate order follows.

                                                s/Jennifer P. Wilson
                                                JENNIFER P. WILSON
                                                United States District Court Judge
                                                Middle District of Pennsylvania

      Dated: March 8, 2021




                                           10
